Mr. Justice Pam delivered the opinion of the court. 6. New trial, § 67*—when application for continuance necessary to granting of new trial for newly-discovered evidence. A new trial on the ground of newly-discovered evidence will he denied where during the progress of the trial defendant learned of the existence of material evidence in another State, but made no application for a continuance, claiming that he did not at any time during the progress of the trial have full information regarding the character of the evidence upon which to base an affidavit for a continuance, the affidavits on the motion for a new trial, however, showing that he had sufficient information, which together with an investigation in progress would, if properly presented, have warranted a continuance. 7. New trial, § 69*—when newly-discovered evidence too remote. In an action for personal injuries, newly-discovered evidence that forty years previously the plaintiff had received an injury which required her to use crutches for a period of seven years, held too remote to warrant a new trial.